          Case MDL No. 2814 Document 164 Filed 03/08/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL                                        3/11/2019
                                           on
                               MULTIDISTRICT LITIGATION                                           DD


IN RE: FORD MOTOR CO. DPS6 POWERSHIFT                            FILED
TRANSMISSION PRODUCTS LIABILITY                                 Mar 11, 2019
                                                             CLERK, U.S. DISTRICT COURT
LITIGATION                                                 EASTERN DISTRICT OF CALIFORNIA           MDL No. 2814
                                                                                            2:18-ml-02814-AB(FFMx)

                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í26)


On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 397 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
    Mar 08, 2019

                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
        Case MDL No. 2814 Document 164 Filed 03/08/19 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                      MDL No. 2814



                   SCHEDULE CTOí26 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.       CASE CAPTION                                    CACD No.


CALIFORNIA EASTERN

  CAE        2       19í00345      Thompson et al v. Ford Motor Company et al
                                                                          2:19-cv-01760-AB(FFMx)




                                                                 3/11/2019
                                  I hereby attest and certify on _________
                                  that the foregoing document is full, true
                                  and correct copy of the original on file in
                                  my office, and in my legal custody.

                                  CLERK U.S. DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                  Derek Davis
                                  DEPUTY CLERK
